Case 19-05329-wlh         Doc 1    Filed 10/28/19 Entered 10/28/19 17:53:44          Desc Main
                                   Document      Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE: CHRISTOPHER TERRELL                           CASE NO. 19-61686-WLH
BOATMAN, SR. and COMEGO YSHUM
WALLACE,                                             CHAPTER 7

         DEBTORS.
PRISCILLA’S COTTAGE, LLC and
SHERYL L. DORNBLASER,
                                                     ADVERSARY PROCEEDING
         PLAINTIFFS,                                 NO.

v.

CHRISTOPHER TERRELL BOATMAN,
SR. and COMEGO YSHUM WALLACE,

         DEFENDANTS.

        COMPLAINT BY CREDITORS TO DENY THE DISCHARGE OF DEBTOR

        COMES NOW the above-named PLAINTIFFS, by and through the undersigned counsel,
and hereby files this Complaint to Deny the Discharge of the Debtor Pursuant to §§ 727(a)(2)(A)
and (B) and 727(a)(4)(A) (the “Complaint”). In support of the Complaint, PLAINTIFFS show this
Honorable Court as follows:
1. The DEBTORS commenced this case on July 30, 2019 by filing a voluntary petition for relief
     under Chapter 7 of Title 11 of the United States Bankruptcy Code, along with completed
     schedules (the “Petition”).
2. This Adversary Proceeding is a core proceeding as defined by 28 U.S.C.§§ 157(b)(2)(J), and
     is being brought in connection with DEBTORS’ case under Chapter 7 of Title 11 of the
     Bankruptcy Code, case number 19-61686-WLH, now pending in this Court.
3. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and 11
     U.S.C. § 727.
4. Venue is proper in this the Northern District of Georgia pursuant to 28 U.S.C. § 1408, et. seq.




                                            Page 1 of 5
Case 19-05329-wlh        Doc 1       Filed 10/28/19 Entered 10/28/19 17:53:44         Desc Main
                                     Document      Page 2 of 5


                                 Facts Relevant to All Counts
5. On July 6, 2018, DEFENDANTS purchased an adult daycare business from PLAINTIFFS.
6. To consummate the business purchase, the parties executed a Memorandum of Sale, Asset
   Purchase Agreement, Promissory Note, Security Agreement, and Bill of Sale (the “Business
   Purchase Documents”). DEFENDANTS signed the Business Purchase Documents on behalf
   of their corporation, Caring and Loving Adult Day Center, Inc., as Christopher Boatman,
   President and Comego Boatman. The Business Purchase Documents were executed on July 6,
   2018.
7. The purchase price recited by the Memorandum of Sale was $99,000.00, paid as $1,500.00
   earnest money and a $97,500.00 secured promissory note from purchaser to seller.
8. The Security Agreement grants a security interest in a list of items contained in an exhibit to
   the Security Agreement as well as the assets “more fully described” by the Bill of Sale, as
   security for the Promissory Note. The Bill of Sale describes the secured assets as “the personal
   property and assets located at 1190 McKendree Church Road, Suite 107, Gwinnett County,
   Lawrenceville, Georgia 30043, and described on the Exhibit attached hereto, along with all
   other equipment and inventory in the business known as PRISCILLA'S COTTAGE
   ALZHEIMER'S DAYCARE, including all fixtures, other improvements, and all trade fixtures,
   furniture, equipment, machinery, inventory, trademarks, trade names, patents, copyrights,
   customer lists, supplier lists, accounts receivable and other intangible assets, located at said
   place of business or owned and used by the SELLER in the conduct of said business” (the
   “Secured Assets”).
9. On July 30, 2018 PLAINTIFFS filed a UCC Financing Statement perfecting the security
   interest in the Secured Assets.
10. As part of the business purchase, PLAINTIFF Sheryl L. Dornblaser executed and filed with
   the Georgia Department of Community Health an Adult Day Center Application to transfer the
   license to operate the business from PLAINTIFF Priscilla’s Cottage, LLC to Caring and
   Loving Adult Day Center, Inc (the “License Transfer Application”).
11. Upon information and belief, the Georgia Department of Community Health granted the
   License Transfer Application and permitted Caring and Loving Adult Day Center, Inc. to begin
   operations in place of Priscilla’s Cottage, LLC without going through the normal requirements



                                             Page 2 of 5
Case 19-05329-wlh        Doc 1       Filed 10/28/19 Entered 10/28/19 17:53:44          Desc Main
                                     Document      Page 3 of 5


   to obtain a new license. The license was therefore effectively transferred from PLAINTIFFS
   to DEFENDANTS’ company.
12. Upon information and belief, DEFENDANTS remained the owners and operators of Caring
   and Loving Adult Day Center, Inc. at the original location of the business at 1190 McKendree
   Church Road, Suite 107, Gwinnett County, Lawrenceville, Georgia 30043, from July 6, 2018
   through the filing date of the Petition.
13. PLAINTIFF Sheryl L. Dornblaser attended the 341 meeting of the creditors in this case, which
   was held on September 17, 2019. At said meeting, the DEFENDANTS indicated they planned
   to surrender the Secured Assets to PLAINTIFFS.
14. DEFENDANTS, through counsel, made further representations to PLAINTIFFS on multiple
   occasions that they intended to surrender the Secured Assets to PLAINTIFFS.
15. DEFENDANTS currently have a substantial outstanding debt to their landlord, 1180
   McKendree LLC, for past-due rent at the business location, 1190 McKendree Church Road,
   Suite 107, Gwinnett County, Lawrenceville, Georgia 30043.
16. On September 6, 2019, 1180 McKendree LLC filed dispossessory proceeding 19-M-30929 in
   the Magistrate Court of Gwinnett County against DEFENDANTS’ business.
17. Said dispossessory proceeding is scheduled for a hearing on October 30, 2019.
18. If the dispossessory proceeding is successful, some or all of the Secured Assets will be lost or
   destroyed.
19. As of the date of this Complaint, DEFENDANTS have not surrendered any of the Secured
   Assets to PLAINTIFFS.
20. On September 23, 2019 DEFENDANTS received approval from the city of Snellville to open
   a church and adult daycare at a new location just a few miles from the original location:
   Building D, Fountain Square Business Center, 2140 McGee Road, Snellville, GA.
21. Upon information and belief, the DEFENDANTS intend to retain some or all of the Secured
   Assets and use them for the continued operation of their adult daycare business in the new
   location.
22. Upon information and belief, the DEFENDANTS intend to allow some or all of the Secured
   Assets to be lost or destroyed.
23. DEFENDANTS have failed to fully disclose the Secured Assets in the Petition or in any of
   their subsequent bankruptcy filings.


                                              Page 3 of 5
Case 19-05329-wlh         Doc 1    Filed 10/28/19 Entered 10/28/19 17:53:44             Desc Main
                                   Document      Page 4 of 5


24. DEFENDANTS have failed to disclose that PLAINTIFFS are secured creditors.
25. In the Petition, the only possible mention of the Secured Assets is listed on line 38 of Schedule
   A/B, which lists “Tables, Chairs, Cupware, Computers, Printers” at a value of $1,000.00. To
   the extent that said listing is meant to disclose the Secured Assets, said valuation massively
   undervalues the Secured Assets, which were purchased for $99,000.00 just one year prior to
   the filing of the Petition.
26. In the Petition, DEFENDANTS listed their interest in their business as “Caring and Loving”
   on line 27 of the Statement of Financial Affairs. However, DEFENDANTS failed to disclose
   the correct operating address of the business at 1190 McKendree Church Road, Suite 107 and
   instead listed their new proposed business location at 2140 McGee Road, which location could
   not have been in operation prior to September 23, 2019 when the City of Snellville approved
   it.
27. In the Petition, DEFENDANTS scheduled their debt to PLAINTIFFS as an unsecured debt on
   schedule E/F rather than a secured debt on schedule D.
28. In the Petition, DEFENDANTS failed to disclose their debt to 1180 McKendree LLC.
                                        COUNT I
                                  §727(a)(2)(A) and (B)
29. PLAINTIFFS hereby reallege and incorporate herein by reference the preceding paragraphs in
   their entirety.
30. DEFENDANTS, with the intent to hinder, delay, or defraud PLAINTIFFS have transferred,
   removed, destroyed, mutilated, concealed, or have permitted to be transferred, removed,
   destroyed, mutilated, or concealed property of the Debtor within one (1) year before the
   Petition date or property of the estate after the Petition date.
31. Upon information and belief, DEFENDANTS acts or failure to act are not justified under all
   of the circumstances in this case.
32. Based upon the foregoing, PLAINTIFFS are entitled to a judgment denying DEFENDANTS
   their discharge pursuant to § 727(a)(2)(A) and (B) of the Bankruptcy Code.
                                        COUNT II
                                      §727(a)(4)(A)
33. PLAINTIFFS hereby reallege and incorporate herein by reference the preceding paragraphs in
   their entirety.




                                              Page 4 of 5
Case 19-05329-wlh       Doc 1     Filed 10/28/19 Entered 10/28/19 17:53:44           Desc Main
                                  Document      Page 5 of 5


34. Upon information and belief, DEFENDANTS knowingly and fraudulently in connection with
   the case made a false oath or account when they signed the Schedules and Statement of
   Financial Affairs and when they provided false testimony at the Meeting of the Creditors under
   the penalty of perjury.
35. Upon information and belief, such Schedules and Statement of Financial Affairs were incorrect
   as referenced herein at the time the Debtor signed them.
36. Based upon the foregoing, PLAINTIFFS are entitled to a judgment denying the
   DEFENDANTS their discharge pursuant to § 727(a)(4)(A) of the Bankruptcy Code.


       WHEREFORE, PLAINTIFFS pray as follows:
       (a) That pursuant to Count I, this Court issue a judgment denying DEFENDANTS their
           discharge pursuant to § 727(a)(2)(A) and (B) of the Bankruptcy Code;
       (b) That pursuant to Count II, this Court issue a judgment denying DEFENDANTS their
           discharge pursuant to § 727(a)(4)(A) of the Bankruptcy Code;
       (c) That this Court issue a judgment ordering the surrender of the Secured Assets to
           PLAINTIFFS;
       (d) That this Court issue a judgment transferring the adult daycare license from Caring and
           Loving Adult Day Center, Inc. back to PLAINTIFF Priscilla’s Cottage, LLC; and
       (e) For such other and further relief as this Court deems just and proper.


       Dated: October 28, 2019.

                                                     Respectfully submitted,

       2194 North Road                                /s/ Brandon K. Honsalek
       Snellville, GA 30078                           Brandon K. Honsalek
       Phone: 404-913-6992                            Georgia Bar No. 742962
       Email: brandon@honsalek.com                    Attorney for Plaintiffs




                                            Page 5 of 5
